              Case 3:18-bk-04255-JAF          Doc 96     Filed 07/20/21      Page 1 of 3




                           UNITED STATES BANKRUPTCY COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION

In re:                                                      Case No. 18-04255-JAF
         CHERRY A. CECCHI

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Douglas W. Neway, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 12/05/2018.

         2) The plan was confirmed on 06/14/2019.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
08/26/2020.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 08/21/2019, 08/11/2020.

         5) The case was completed on 09/25/2020.

         6) Number of months from filing or conversion to last payment: 22.

         7) Number of months case was pending: 31.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,000.00.

         10) Amount of unsecured claims discharged without full payment: $2,630.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
            Case 3:18-bk-04255-JAF        Doc 96         Filed 07/20/21          Page 2 of 3




Receipts:

       Total paid by or on behalf of the debtor             $85,831.00
       Less amount refunded to debtor                        $9,142.78

NET RECEIPTS:                                                                                  $76,688.22


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $2,950.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                     $4,369.83
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                $7,319.83

Attorney fees paid and disclosed by debtor:              $1,500.00


Scheduled Creditors:
Creditor                                    Claim          Claim            Claim        Principal      Int.
Name                              Class   Scheduled       Asserted         Allowed         Paid         Paid
AMERIMARK                     Unsecured         239.00         239.94           239.94        239.94        0.00
ASSETS RECOVERY 23, LLC       Secured              NA      26,094.65        26,094.65      26,094.65        0.00
ASSETS RECOVERY 23, LLC       Secured       53,771.86      53,980.17          9,503.63      9,503.63        0.00
CBNA                          Unsecured      1,672.00             NA               NA            0.00       0.00
CITIBANK NA                   Unsecured            NA        1,710.96         1,710.96      1,710.96        0.00
CITIZENS BANK NA              Secured              NA        7,571.36           757.14        757.14        0.00
CITIZENS BANK NA              Secured       78,522.00      78,522.66          4,416.02      4,416.02        0.00
DEBT RECOVERY SOLUTIONS       Unsecured         499.00            NA               NA            0.00       0.00
INTERNAL REVENUE SERVICE      Priority             NA        2,240.28         2,240.28      2,240.28        0.00
INTERNAL REVENUE SERVICE      Unsecured         850.00          87.75            87.75          87.75       0.00
JEFFERSON CAPITAL SYSTEMS LLC Unsecured         127.00            NA               NA            0.00       0.00
LVNV FUNDING LLC              Unsecured      1,164.00        1,164.00         1,164.00      1,164.00        0.00
OCALA REGIONAL MEDICAL CENTER Unsecured            NA          140.21           140.21        140.21        0.00
PORTFOLIO RECOVERY ASSOCIATES Unsecured      1,077.00          977.35           977.35        977.35        0.00
QUANTUM3 GROUP LLC            Unsecured      3,514.00        3,589.42         3,589.42      3,589.42        0.00
QUANTUM3 GROUP LLC            Unsecured      2,960.00        3,163.17         3,163.17      3,163.17        0.00
US BANK NATIONAL ASSOCIATION Secured       214,000.00     239,447.05        14,198.73      14,198.73        0.00
US BANK NATIONAL ASSOCIATION Secured               NA      33,478.42          1,085.14      1,085.14        0.00
US BANK NATIONAL ASSOCIATION Secured               NA          550.00              NA            0.00       0.00
WEBBANK-FINGERHUT             Unsecured         332.00            NA               NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
             Case 3:18-bk-04255-JAF            Doc 96      Filed 07/20/21      Page 3 of 3




 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                  $28,118.38         $28,118.38              $0.00
       Mortgage Arrearage                                $27,936.93         $27,936.93              $0.00
       Debt Secured by Vehicle                                $0.00              $0.00              $0.00
       All Other Secured                                      $0.00              $0.00              $0.00
 TOTAL SECURED:                                          $56,055.31         $56,055.31              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $2,240.28          $2,240.28              $0.00
 TOTAL PRIORITY:                                          $2,240.28          $2,240.28              $0.00

 GENERAL UNSECURED PAYMENTS:                             $11,072.80         $11,072.80              $0.00


Disbursements:

         Expenses of Administration                             $7,319.83
         Disbursements to Creditors                            $69,368.39

TOTAL DISBURSEMENTS :                                                                      $76,688.22


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 07/20/2021                             By:/s/ Douglas W. Neway
                                                                   Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
